Title: To James Madison from Edmund Pendleton, 25 November 1782
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virginia, Nov 25th 1782
I have yr favr of the 12th & am very sorry you did not discover the forgery in the note sent, before you had purchased the Lace, that you might not have incurr’d the advance, a circumstance I wish’d by all means to avoid, & am the more concern’d at, as I don’t know how I can hand you the money, until one of yr Colleagues shall set out for Philada., and that I may not be acquainted with & so miss the opportunity; I can only promise to embrace the first that offers, and that I will not make a future request of the sort. The Lace pleased my friend well & you have his & my thanks for your trouble in procuring it.
The Impeachment of the Governor, talked of the first of the Session, at Richmond, died away, & he is reelected without opposition; young Mr Marshall is elected a Counsellor in the room of Mr Bannister who resigned: he is clever, but I think too young for that department, which he should rather have earned as a retirement & reward by 10 or 12 years hard service in the Assembly.
I am told they are adopting an Oeconomical System. The War Office, Quarter Master &c. which at the expense of about £12,000 a year, have had the direction during this of about 120 State Troops, are to be laid aside, and that business thrown upon the Governor & Council. 2 Auditors to be cashier’d, & that board reduced to one. and one Judge to constitute the Court of Admiralty instead of 3. Thus far I am told is resolved, but whether these may live thro’ their forms of proceeding, or how much further they may carry the reform, I know not; nor do I hear what is to become of the Bank scheme intended to be brought forth.
I am told Colo Baylor is just come here from Green’s camp & says Charles Town was not evacuated when he left the Camp, so that I suppose the counter Orders had reached the Garrison in time & they mean to hold it yet a little longer.
We have a strange story circulating here & said to come from some sailors, that Gibralter is taken, but that in a Naval conflict between Ld How & the Combined Fleets of our friends, the latter had lost 11 ships & the former three; there is nothing in the manner of its coming to me that even Squints at Authenticity. You have probably by this time something decisive on these Subjects—events wch may determine Peace or War; may it produce the latter.
If Sir Guy Carleton did not consult his Master’s pleasure or the emoluments of office, more than his own Honour, he would disdain to continue a moment in a department in which he has been so degraded as to be authorized to communicate that as done, which now appears not to have been intended, and which must render his future correspondence wth Us awkward & unworthy of the least regard; but such is the consequence of banishing moral Rectitude from Courts, & adopting finesse & Intrigue, other words for lying & deceit, in its stead.
I find I am moralizing, which they say is but a step from growing dul and therefore will only add my complts to Mr Jones & his Lady & that I am wth unfeign’d regard,
Dr Sir Yr very Affe friend
Edmd Pendleton
I have this moment reced Mc Fingal from you & The Case of the Episcopal Church from Mr Jones—thrice thanks to both.
 